DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 01 October 2020.

Claims 1-15 are as originally presented.

The amendment of the title of the specification is accepted and entered into the record, thus, the objection to the title of the specification is hereby withdrawn.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment and remarks received 01 October 2020, the Examiner has determined that the claims, in view of the Applicant’s arguments overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-15 are hereby withdrawn and there being no remaining issues, claims 1-15 and the application are now in condition for allowance.

The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, 

With regard to claim 1 a method for generating information, comprising: selecting a three-dimensional object model from a preset three-dimensional object model set based on a to-be-matched object image in a target two-dimensional image; determining, based on a normal vector of a ground plane of the target two-dimensional image, a plane equation of ground corresponding to the normal vector of the ground plane in a three-dimensional space; adjusting a rotation parameter and a translation parameter of the three-dimensional object model in a plane characterized by the plane equation; and generating, in response to determining that a contour of the adjusted three-dimensional object model matches a contour of the to-be-matched object image in the target two-dimensional image, three-dimensional information of an object corresponding to the to-be-matched object image based on the adjusted three-dimensional object model are in total, a unique combination of features and are non-obvious over the art of record.

Claims 6 and 11; claiming an apparatus and a non-transitory computer readable medium respectively, are of the same scope and features as claim 1 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613